The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 02/26/2021.
Claims 1-13 are pending.
Claims 1 and 8-13 have been amended.

Response to Arguments
The applicant's arguments/remarks filed on 08/20/2021 regarding claims 1-13 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Objections 
The applicant’s argument/remark filed on 08/20/2021 regarding claim objection has been fully considered and it is persuasive. 
Applicant has amended claims 8-11 and overcome the claim objections. The claim objections in these regards have been withdrawn.

Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments

Examiner’s Response
The applicant’s arguments/remarks filed on 08/20/2021 regarding claims 1-13 have been fully considered but are moot in view of the new ground(s) of rejection. The above limitation is taught by previous art and newly cited art, Coffman et al. (hereinafter referred to as Coffman) (U. S. Pub. No. 2018/0335903 A1).
As recited in paragraph [0567], “the owner of a device may not desire to allow any user that have physical access to a device (logged in) to be able to control the device (accept the input or not). For example, it may not be desirable to allow guests (e.g., via the guests’ devices) to control playback on the owner’s home device…if device 1200 is not logged into a user account associated with a user of the authorized set of users, device 1200 does not present a proximity card for controlling playback”, Coffman teaches the device accepts an input (i.e. can control), via an operation device that is logged in using a user identifier associated with the device, but does not accept an input (i.e. cannot control) , via an operation device that is logged in using a user identifier not associated with the device. The limitations are further taught in other paragraphs, such as, paragraph [0864], “for granting permission (2516A)(accept the user input), and denying permission (2516B) (does not accept the user input). For example, user input associated with 2516A will grant device 2502 (operation device) permission to initiate playback of “Same Thing” on device 2500, and user input user input associated with 2516B will deny device 2502 such permission”; “a member of the household is identified by device (e.g., from which a request originates) and/or by one or more user accounts associated with one or more devices (e.g., the user’s devices are each logged into the user’s iCloud account”(logged-in using a user identifier)”. 
Thus, Coffman teaches wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information  (See at least ¶ [0567], “the owner of  a device may not desire to allow any user that have physical access to a device (logged in) to be able to control the device (accept the input or not). For example, it may not be desirable to allow guests (e.g., via the guests’ devices) to control playback on the owner’s home device…if device 1200 is not logged into a user account associated with a user of the authorized set of users, device 1200 does not present a proximity card for controlling playback “; ¶ [0864], “for granting permission (2516A)(accept the user input), and denying permission (2516B) (does not accept the user input). For example, user input associated with 2516A will grant device 2502 (operation device) permission to initiate playback of “Same Thing” on device 2500, and user input user input associated with 2516B will deny device 2502 such permission”; “a member of the household is identified by device (e.g., from which a request originates) and/or by one or more user accounts associated with one or more devices (e.g., the user’s devices are each logged into the user’s iCloud account(logged-in using a user identifier)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganda (U. S. Pub. No. 2018/0278613 A1), and further in view of Sandel et al. (hereinafter referred to as Sandel) (U. S. Pub. No. 2018/0091951 A1), further in view of Coffman et al. (hereinafter referred to as Coffman) (U. S. Pub. No. 2018/0335903 A1).
As to claim 1, Ganda teaches a device method executed in a server communicatively connected to a plurality of devices and a first operation device via a network (See at least ¶ [0022], “FIG.1 illustrates an exemplary distributed system 100 in which the subject matter of the disclosure can function. The system 100 generally includes a network 102 communicatively coupling a server 104 to one or more client devices”),  the first operation device associated with a first user identifier identifying a first user (See at least ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”), the device management method comprising: receiving, from the first operation device, a request to associated the first user identifier and a first device identifier identifying a first device included in the plurality of devices (See at least ABSTRACT “The method further comprises comparing a first device identifier associated with a first device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”); detecting, in correspondence information that is stored in a storage device and in which device identifiers identifying devices are associated with user identifiers identifying users, a second user identifier associated with the first device identifier included in the request, the second user identifier being different from the first user identifier (See at least ABSTRACT, “The method further comprises comparing a first device identifier associated with a first device from which the request to access the protected data stored in the smart data container was received to a second device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”).
Although Ganda teaches the substantial features of applicant’s claimed invention, Ganda fails to expressly teach wherein storing, in the correspondence information, a second device identifier and the detected second user identifier in association with each other, the second device identifier identifying a second device included in the plurality of devices and different from the first device, and the second device identifier being associated with the first user identifier included in the request; wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information.
In analogous teaching, Sandel teaches wherein storing, in the correspondence information, a second device identifier and the detected second user identifier in association with each other (See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users(i.e. the second user, first association)…The first device 300 then sends a request to another device, which operated by the identified user (e.g., the second device 302) for that other device to share location information with the first device 300.”); the second device identifier identifying a second device included in the plurality of devices and different from the first device, and the second device identifier being associated with the first user identifier included in the request (See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users(i.e. the second user, first association)…The first device 300 then sends a request to another device, which operated by the identified user (e.g., the second device 302) for that other device to share location information with the first device 300.”);
Thus, given the teaching of Sandel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sandel, a method of sharing location information among devices, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide methods and systems for manage enable a user interface of second instance of application executing on a second device to indicate the path traveled by the first device. (See Sandel: ABSTRACT).
Although Ganda and Sandel teach the substantial features of applicant’s claimed invention, Ganda and Sandel fails to expressly teach wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information.
In analogous teaching, Coffman exemplifies this wherein Coffman teaches wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information  (See at least ¶ [0567], “the owner of  a device may not desire to allow any user that have physical access to a device (logged in) to be able to control the device (accept the input or not). For example, it may not be desirable to allow guests (e.g., via the guests’ devices) to control playback on the owner’s home device…if device 1200 is not logged into a user account associated with a user of the authorized set of users, device 1200 does not present a proximity card for controlling playback “; ¶ [0864], “for granting permission (2516A)(accept the user input), and denying permission (2516B) (does not accept the user input). For example, user input associated with 2516A will grant device 2502 (operation device) permission to initiate playback of “Same Thing” on device 2500, and user input user input associated with 2516B will deny device 2502 such permission”; “a member of the household is identified by device (e.g., from which a request originates) and/or by one or more user accounts associated with one or more devices (e.g., the user’s devices are each logged into the user’s iCloud account(logged-in using a user identifier)”).
Thus, given the teaching of Coffman, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Coffman, a method for home media control, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, and Sandel, a method of sharing location information among devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to provide methods for manage connection of users and devices regarding the user inputs (See Coffman: ABSTRACT).

As to claim 2, Ganda, Sandel and Coffman teach the device management method according to claim 1. Ganda further teaches wherein the storing includes: when, in the correspondence information, the first device identifier is associated with a second user identifier different from the first user identifier (See at least ¶ [0034], “Upon receiving the device identifier and/or a user identifier from the source of the access request, the identifiers may be compared against identification information 116 stored in smart data container11. Where the client device identifier and the user identifier match the data stored in identification information 116 within smart data container 110”), transmitting, to the first operation device, a first inquiry checking whether a second user identified by the second user identifier is a member of a first user group to which the first user belongs (See at least ¶ [0034], “Upon receiving the device identifier and/or a user identifier from the source of the access request, the identifiers may be compared against identification information 116 stored in smart data container11. Where the client device identifier and the user identifier match the data stored in identification information 116 within smart data container 110, access to protected data 116 may be allowed (users group). Conversely, where the identifiers do not match the identification information 116 stored in smart container 110, server 104 may deny access to protected data 112”); receiving a first response to the first inquiry transmitted; and when the first response received includes a response indicating that the second user is confirmed to be a member of the first user group, storing the first device identifier and the first user identifier in association with each other (See at least ¶ [0034], “Upon receiving the device identifier and/or a user identifier from the source of the access request, the identifiers may be compared against identification information 116 stored in smart data container11. Where the client device identifier and the user identifier match the data stored in identification information 116 within smart data container 110, access to protected data 116 may be allowed (users group). Conversely, where the identifiers do not match the identification information 116 stored in smart container 110, server 104 may deny access to protected data 112”);

As to claim 3, Ganda, Sandel and Coffman teach the device management method according to claim 2. Ganda further teaches wherein in the storing, when the first response received includes a response indicating that the second user is not confirmed to be a member of the first user group, the first device identifier and the first user identifier are not associated with each other, and the second See at least ¶ [0034], “Upon receiving the device identifier and/or a user identifier from the source of the access request, the identifiers may be compared against identification information 116 stored in smart data container11. Where the client device identifier and the user identifier match the data stored in identification information 116 within smart data container 110, access to protected data 116 may be allowed (users group). Conversely, where the identifiers do not match the identification information 116 stored in smart container 110, server 104 may deny access to protected data 112”).

As to claim 6, Ganda, Sandel and Coffman teach the device management method according to claim 1. Ganda further teaches wherein in the storing, when, in the correspondence information, the first device identifier is associated with a second user identifier different from the first user identifier (See at least ABSTRACT, “The method further comprises comparing a first device identifier associated with a first device from which the request to access the protected data stored in the smart data container was received to a second device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”), a third inquiry checking whether the first user and a second user identifier by the second user identifier are a same person is transmitted to the first operation device, a third response to the third inquiry transmitted is received (See at least  ¶ [0028], “Client devices 106 other than the particular client device 106-A that requested the creation of the smart container 110 will be denied access. Thus, if client device 106-A creates ands and stores protected data 112 in smart data container 110, client devices 106-B and 106-C (third device) may be denied access to such protected data 112”, and ¶ [0034], “Upon receiving the device identifier and/or a user identifier from the source of the access request, the identifiers may be compared against identification information 116 stored in smart data container11. Where the client device identifier and the user identifier match the data stored in identification information 116 within smart data container 110”), when the response received includes a response indicating that the first user and the second user are confirmed to be the same person, the first user identifier and the second user identifier are stored in association with each other (See at least ¶ [0034], “Upon receiving the device identifier and/or a user identifier from the source of the access request, the identifiers may be compared against identification information 116 stored in smart data container11. Where the client device identifier and the user identifier match the data stored in identification information 116 within smart data container 110”)

As to claim 7, Ganda, Sandel and Coffman teach the device management method according to claim 1. Ganda further teaches wherein in the storing, when, in the correspondence information, the second user identifier is associated with a third device identifier identifying a third device included in the plurality of devices and different from the first device and second device (See at least ABSTRACT, “The method further comprises comparing a first device identifier associated with a first device from which the request to access the protected data stored in the smart data container was received to a second device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”), the third device identifier and the first user identifier are further stored in association with each other (See at least  ¶ [0028], “Client devices 106 other than the particular client device 106-A that requested the creation of the smart container 110 will be denied access. Thus, if client device 106-A creates ands and stores protected data 112 in smart data container 110, client devices 106-B and 106-C (third device) may be denied access to such protected data 112”, and ¶ [0034], “Upon receiving the device identifier and/or a user identifier from the source of the access request, the identifiers may be compared against identification information 116 stored in smart data container11. Where the client device identifier and the user identifier match the data stored in identification information 116 within smart data container 110”).

As to claim 11, Ganda teaches a device method executed in a server communicatively connected to a plurality of devices and a first operation device via a network (See at least ¶ [0022], “FIG.1 illustrates an exemplary distributed system 100 in which the subject matter of the disclosure can function. The system 100 generally includes a network 102 communicatively coupling a server 104 to one or more client devices”),  the first operation device associated with a first user identifier identifying a first user (See at least ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”), the device management method comprising: receiving, from the first operation device, a request to associated the first user identifier and a first device identifier identifying a first device included in the plurality of devices (See at least ABSTRACT “The method further comprises comparing a first device identifier associated with a first device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”); detecting, in correspondence information that is stored in a storage device and in which device identifiers identifying devices are associated with user identifiers identifying users, a second user identifier associated with the first device identifier included in the request, the second user identifier being different from the first user identifier (See at least ABSTRACT, “The method further comprises comparing a first device identifier associated with a first device from which the request to access the protected data stored in the smart data container was received to a second device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”).
Although Ganda teaches the substantial features of applicant’s claimed invention, Ganda fails to expressly teach wherein storing, in the correspondence information, a third device identifier and the first user identifier included in the request  in association with each other, the third device identifier identifying a third device included in the plurality of devices and different from the first device, and the third device identifier being associated with the detected second user identifier, wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information.
In analogous teaching, Sandel teaches wherein storing, in the correspondence information, a third device identifier and the first user identifier included in the request  in association with each other (See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users(i.e. the second user, first association)…The first device 300 then sends a request to another device, which operated by the identified user (e.g., the second device 302) for that other device to share location information with the first device 300.”); the third device identifier identifying a third device included in the plurality of devices and different from the first device, and the third device identifier being associated with the detected second user identifier (See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users…The first device 300 then sends a request to another device, which operated by the identified user  for that other device to share location information with the first device 300.”);
Thus, given the teaching of Sandel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sandel, a method of sharing location information among devices, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide methods and systems for manage enable a user interface of second instance of application executing on a second device to indicate the path traveled by the first device. (See Sandel: ABSTRACT).
Although Ganda and Sandel teach the substantial features of applicant’s claimed invention, Ganda and Sandel fails to expressly teach wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information.
In analogous teaching, Coffman exemplifies this wherein Coffman teaches wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information  (See at least ¶ [0567], “the owner of  a device may not desire to allow any user that have physical access to a device (logged in) to be able to control the device (accept the input or not). For example, it may not be desirable to allow guests (e.g., via the guests’ devices) to control playback on the owner’s home device…if device 1200 is not logged into a user account associated with a user of the authorized set of users, device 1200 does not present a proximity card for controlling playback “; ¶ [0864], “for granting permission (2516A), and denying permission (2516B) (does not accept the user input). For example, user input associated with 2516A will grant device 2502 (operation device) permission to initiate playback of “Same Thing” on device 2500, and user input user input associated with 2516B will deny device 2502 such permission”; “a member of the household is identified by device (e.g., from which a request originates) and/or by one or more user accounts associated with one or more devices (e.g., the user’s devices are each logged into the user’s iCloud account(logged-in using a user identifier)”).
Thus, given the teaching of Coffman, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Coffman, a method for home media control, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, and Sandel, a method of sharing location information among devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to provide methods for manage connection of users and devices regarding the user inputs (See Coffman: ABSTRACT).

As to claim 12, Ganda teaches a device management system, comprising: a plurality of devices communicatively connected to a network (See at least ¶ [0022], “FIG.1 illustrates an exemplary distributed system 100 in which the subject matter of the disclosure can function. The system 100 generally includes a network 102 communicatively coupling a server 104 to one or more client devices”), a first operation device communicatively connected to the network and associated with a first user identifier identifying a first user; and a server communicatively connected to the network (See at least ¶ [0022], “FIG.1 illustrates an exemplary distributed system 100 in which the subject matter of the disclosure can function. The system 100 generally includes a network 102 communicatively coupling a server 104 to one or more client devices”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A), wherein the server includes: a reception unit configured to receive, from the first operation device, a request to associated the first user identifier and a first device identifier identifying a first device included in the plurality of devices (See at least ABSTRACT “The method further comprises comparing a first device identifier associated with a first device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”); and a controller programmed to detect, in correspondence information that is stored in a storage device and in which device identifiers identifying devices are associated with user identifiers identifying users, a second user identifier associated with the first device identifier included in the request, the second user identifier being different from the first user identifier (See at least ABSTRACT, “The method further comprises comparing a first device identifier associated with a first device from which the request to access the protected data stored in the smart data container was received to a second device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”).
Although Ganda teaches the substantial features of applicant’s claimed invention, Ganda fails to expressly teach wherein store, in the corresponding information, a second device identifier and the detected second user identifier in association with each other; the second device identifier identifying a second device included in the plurality of devices and different from the first device, and the second device identifier being associated with the first user identifier included in the request, wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information .
In analogous teaching, Sandel teaches wherein a second user identifier associated with the first device identifier included in the request, the second user identifier being different from the first See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users(i.e. the second user, first association)…The first device 300 then sends a request to another device, which operated by the identified user (e.g., the second device 302) for that other device to share location information with the first device 300.”); the second device identifier identifying a second device included in the plurality of devices and different from the first device, and the second device identifier being associated with the first user identifier included in the request (See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users…The first device 300 then sends a request to another device, which operated by the identified user  for that other device to share location information with the first device 300.”);
Thus, given the teaching of Sandel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sandel, a method of sharing location information among devices, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide methods and systems for manage enable a user interface of second instance of application executing on a second device to indicate the path traveled by the first device. (See Sandel: ABSTRACT).
Although Ganda and Sandel teach the substantial features of applicant’s claimed invention, Ganda and Sandel fails to expressly teach wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information
In analogous teaching, Coffman exemplifies this wherein Coffman teaches wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information  (See at least ¶ [0567], “the owner of  a device may not desire to allow any user that have physical access to a device (logged in) to be able to control the device (accept the input or not). For example, it may not be desirable to allow guests (e.g., via the guests’ devices) to control playback on the owner’s home device…if device 1200 is not logged into a user account associated with a user of the authorized set of users, device 1200 does not present a proximity card for controlling playback “; ¶ [0864], “for granting permission (2516A)(accept the user input), and denying permission (2516B) (does not accept the user input). For example, user input associated with 2516A will grant device 2502 (operation device) permission to initiate playback of “Same Thing” on device 2500, and user input user input associated with 2516B will deny device 2502 such permission”; “a member of the household is identified by device (e.g., from which a request originates) and/or by one or more user accounts associated with one or more devices (e.g., the user’s devices are each logged into the user’s iCloud account(logged-in using a user identifier)”).
Thus, given the teaching of Coffman, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Coffman, a method for home media control, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, and Sandel, a method of sharing location information among devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to provide methods for manage connection of users and devices regarding the user inputs (See Coffman: ABSTRACT).

As to claim 13, Ganda teaches a device management system, comprising: a plurality of devices communicatively connected to a network (See at least ¶ [0022], “FIG.1 illustrates an exemplary distributed system 100 in which the subject matter of the disclosure can function. The system 100 generally includes a network 102 communicatively coupling a server 104 to one or more client devices”), a first operation device communicatively connected to the network and associated with a first user identifier identifying a first user; and a server communicatively connected to the network (See at least ¶ [0022], “FIG.1 illustrates an exemplary distributed system 100 in which the subject matter of the disclosure can function. The system 100 generally includes a network 102 communicatively coupling a server 104 to one or more client devices”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A), wherein the server includes: a reception unit configured to receive, from the first operation device, a request to associated the first user identifier and a first device identifier identifying a first device included in the plurality of devices (See at least ABSTRACT “The method further comprises comparing a first device identifier associated with a first device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”); and a controller programmed to detect, in correspondence information that is stored in a storage device and in which device identifiers identifying devices are associated with user identifiers identifying users, a second user identifier associated with the first device identifier included in the request, the second user identifier being different from the first user identifier (See at least ABSTRACT, “The method further comprises comparing a first device identifier associated with a first device from which the request to access the protected data stored in the smart data container was received to a second device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”).
Although Ganda teaches the substantial features of applicant’s claimed invention, Ganda fails to expressly teach wherein store, in the corresponding information, a third device identifier and the first user identifier in association with each other; the third device identifier identifying a third device included in the plurality of devices and different from the first device, and the third device identifier being associated with the detected second user identifier, wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information .
In analogous teaching, Sandel teaches wherein store, in the corresponding information, a third device identifier and the first user identifier in association with each other (See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users(i.e. the second user, first association)…The first device 300 then sends a request to another device, which operated by the identified user (e.g., the second device 302) for that other device to share location information with the first device 300.”); the third device identifier identifying a third device included in the plurality of devices and different from the first device, and the third device identifier being associated with the detected second user identifier (See at least ¶ [0038], “the first device 300 displays a user interface 304 that enables a user of the first device 300 to request location information from another device. The user interface 304  displays a list 306 of users available to a user of the first device. A user of the first device 300 selects a user in the list 306 of users…The first device 300 then sends a request to another device, which operated by the identified user  for that other device to share location information with the first device 300.”);
Thus, given the teaching of Sandel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sandel, a method of sharing location information among devices, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide methods and systems for manage enable a user interface of second instance of application executing on a second device to indicate the path traveled by the first device. (See Sandel: ABSTRACT).
Although Ganda and Sandel teach the substantial features of applicant’s claimed invention, Ganda and Sandel fails to expressly teach wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information .
In analogous teaching, Coffman exemplifies this wherein Coffman teaches wherein each of the plurality of devices accepts an input made via an operation device that is logged-in using a user identifier associated with the device in the correspondence information, and does not accept an input made via an operation device that is logged-in using a user identifier not associated with the device in the correspondence information  (See at least ¶ [0567], “the owner of  a device may not desire to allow any user that have physical access to a device (logged in) to be able to control the device (accept the input or not). For example, it may not be desirable to allow guests (e.g., via the guests’ devices) to control playback on the owner’s home device…if device 1200 is not logged into a user account associated with a user of the authorized set of users, device 1200 does not present a proximity card for controlling playback “; ¶ [0864], “for granting permission (2516A)(accept the user input), and denying permission (2516B) (does not accept the user input). For example, user input associated with 2516A will grant device 2502 (operation device) permission to initiate playback of “Same Thing” on device 2500, and user input user input associated with 2516B will deny device 2502 such permission”; “a member of the household is identified by device (e.g., from which a request originates) and/or by one or more user accounts associated with one or more devices (e.g., the user’s devices are each logged into the user’s iCloud account(logged-in using a user identifier)”).
Thus, given the teaching of Coffman, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Coffman, a method for home media control, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, and Sandel, a method of sharing location information among devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method to provide methods for manage connection of users and devices regarding the user inputs (See Coffman: ABSTRACT).

Claims 4-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ganda ,and in view of Sandel, further in view of Coffman, and further in view of Crowley et al. (hereinafter referred to as Crowley) (U. S. Patent. No. 7593740 B2),
As to claim 4, Ganda, Sandel and Coffman teach the device management method according to claim 2. However, Ganda, Sandel and Coffman fail to expressly teach wherein the storing, when the first response received includes a response indicating that the second user is confirmed to be a member of the first user group, a second inquiry checking whether the first user is a member of a second user group to which the second user belongs is further transmitted; a second response to the second inquiry transmitted is further received, and when the second response received includes a response indicating that the first user is confirmed to be a member of the second user group, the first device identifier and the first user identifier are further stored in association with each other.
In analogous teaching, Crowley exemplifies this wherein Crowley teaches wherein the storing, when the first response received includes a response indicating that the second user is confirmed to be a member of the first user group, a second inquiry checking whether the first user is a member of a second user group to which the second user belongs is further transmitted (See at least Col. 3, lines 20-26, “a system for providing information about acquaintances is disclosed. The system may include an interface to receive a message from a first user of the system, means for identifying a set of users of a particular relationship to the first user within a particular proximity of the first user, and the message generator to prepare messages for the set of users (group) in response to the message from the first user”); a second response to the second inquiry transmitted is further received, and when the second response received includes a response indicating that the first user is confirmed to be a member of the second user group, the first device identifier and the first user identifier are further stored in association with each other (See at least Col. 9, lines 7-13, “a message may come with a number of preformatted responses, so that a user need not think up and type a reply, but can instead simply push a single button for preformatted reply, which may be reply back to the system or to another use who was the subject of a recently-received message. In addition, a user may be given the opportunity to one-button dial or voice message the other user”).
Thus, given the teaching of Crowley, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention See Crowley: ABSTRACT).

As to claim 5, Ganda, Sandel, Coffman and Crowley teach the device management method according to claim 4. Crowley further teaches wherein the storing, when the second response received includes a response indicating that the first user is not confirmed to be a member of the second user group, the first device identifier and the first user identifier are not associated with each other, and the second device identifier and the second user identifier are not associated with each other (See at least Col. 3, lines 20-26, “a system for providing information about acquaintances is disclosed. The system may include an interface to receive a message from a first user of the system, means for identifying a set of users of a particular relationship to the first user within a particular proximity of the first user, and the message generator to prepare messages for the set of users (group) in response to the message from the first user”).
Thus, given the teaching of Crowley, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Crowley, a method of establishing connection between users of mobile devices, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, and Sandel, a method of sharing location information among devices, and Coffman, a method for home media control, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide methods and systems for manage connection of users and devices in communication network (See Crowley: ABSTRACT).

As to claim 8, Ganda, Sandel and Coffman teach the device management method according to claim 6. Ganda further teaches wherein in the receiving, the request is received by receiving the first user identifier from the first operation device and receiving device-related information related to the first device from the first device or the first operation device (See at least ABSTRACT “The method further comprises comparing a first device identifier associated with a first device”; ¶ [0030], “a user 108-A of client device 106-A may request creation of smart data container 110”; and ¶ [0031], “a user identifier may also be requested or otherwise obtained for authenticating and validating the identity of the user 108-A”). Crowley further teaches wherein in the storing, the first device is identified based on the device-related information obtained, a fourth inquiry is transmitted, via the network, to the first device identified, and when a fourth response to the fourth inquiry transmitted is received from the first device or the first operation device, the first device identifier and the first user identifier are stored in association with each other, and when the fourth response is not received, the first device identifier and the first user identifier are not associated with each other (See at least Col. 3, lines 20-26, “a system for providing information about acquaintances is disclosed. The system may include an interface to receive a message from a first user of the system, means for identifying a set of users of a particular relationship to the first user within a particular proximity of the first user, and the message generator to prepare messages for the set of users (group) in response to the message from the first user”).
Thus, given the teaching of Crowley, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Crowley, a method of establishing connection between users of mobile devices, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, and Sandel, a method of sharing location information among devices, and Coffman, a method for home media control, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide methods and systems for manage connection of users and devices in communication network (See Crowley: ABSTRACT).

As to claim 9, Ganda, Sandel, Coffman and Crowley teach the device management method according to claim 8. Ganda further teaches wherein each of the plurality of devices is communicatively connected to the network via a base station for long-distance wireless communication, and in the transmission of the fourth inquiry to the first device, the fourth inquiry is transmitted to the first device via the base station (See at See at least ¶ [0022], “FIG.1 illustrates an exemplary distributed system 100 in which the subject matter of the disclosure can function. The system 100 generally includes a network 102 communicatively coupling a server 104 to one or more client devices…computer network such as the Internet.. wireless network”, and [0024], “The server my include, a file server, a domain name server…a computer workstation”).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ganda, in view of Sandel, in view of Coffman, and in view of Crowley, and further in view of SARWAR et al. (hereinafter referred to as Sarvar) (U. S. Pub.No. 2019/0098635 A1).
As to claim 10, Ganda, Sandel, Coffman and Crowley teach the device management method according to claim 9. However, Ganda, Sandel, Coffman and Growley fail to expressly teach wherein the long-distance wireless communication is low power, wide area (LPWA) communication.
In analogous teaching Sarwar exemplifies this wherein Sarwar teaches wherein the long-distance wireless communication is low power, wide area (LPWA) communication (See at least ¶ [0074], “the respective IoT networks may communicate with an outside network provide using any number of communications links, such as… an LPWA link ”).
Thus, given the teaching of Sarwar, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sarwar, distributed and adaptive wireless communication management, into Ganda, the method of comparing user identifier and device identifier associated with the network devices, and Sandel, a method of sharing location information among devices, and  Coffman, a method for home media control, and Crowley, a method of establishing connection between users of mobile devices, for a method and system to manage devices and users in the server communication network. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to provide methods and See Sarwar: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2454     
11/29/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454